Citation Nr: 9918380	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to July 2, 1990, for 
the award of compensation benefits under 38 U.S.C.A. § 1151 
for removal of the right kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection and 
assigned a 30 percent rating for loss of the right kidney 
effective July 2, 1990.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In March 1981 the veteran underwent a renal vein stapling 
and revision of right aortorenal graft in May 1981.  In 
November 1981 he was found to have a thrombosed right renal 
artery, requiring nephrectomy.

3.  The veteran claimed entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 in April 1989.  This was denied by a May 
1989 rating decision.  The veteran was notified on June 30, 
1989.

4.  In a phone conversation on Friday, June 29, 1990, the 
veteran indicated his disagreement with the May 1989 rating 
decision.  He was instructed to mail his notice of 
disagreement to the RO.

5.  A statement, dated on June 29, 1990, was received by the 
RO on July 2, 1990.  This statement indicated that the 
veteran requested an extension of six months on his claim.

6.  In October 1990, the veteran submitted a statement to the 
RO which referred to the June 29, 1990 document as a request 
for an extension of the one year deadline for filing a notice 
of disagreement.  He then requested a statement of the case.


CONCLUSION OF LAW

An effective date of April 18, 1989, for the award of 
compensation benefits under 38 U.S.C.A. § 1151 for removal of 
the right kidney, is warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.114, 3.400, 
20.201, 20.302, 20.303, 20.305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C. § 1151 (formerly § 351), on 
the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  That 
decision was, likewise, appealed, and in December 1994, the 
Supreme Court affirmed the lower courts' decisions in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  Thereafter, 
the VA Secretary sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amendments to 38 C.F.R. § 3.358(c)(3) were 
published to conform with the Supreme Court's decision, and 
were made effective from November 25, 1991.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i).


A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the Notice of Disagreement (NOD) must be in 
terms which can reasonably be construed as disagreement with 
that determination and a desire for appellate review.  38 
C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

An NOD postmarked before the expiration of the one year 
period will be accepted as timely filed.  If no NOD is filed 
within the prescribed period, the action or determination by 
the agency of original jurisdiction shall become final and 
the claim will not thereafter be reopened or allowed, except 
as may be provided by regulations not inconsistent with Title 
38, United States Code.  38 U.S.C.A. § 7105 (b)(1)(c).

In computing the time limit for any action required of a 
claimant, the first day of the specified period will be 
excluded and the last day included, in cases in which the 
time limit expires on a workday.  Where the time limit would 
expire on a Saturday, Sunday, or holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
3.110(a).  As to appeals, see 38 C.F.R. §§ 20.302, 20.305.  
38 C.F.R. § 3.110(b).

When any written document is required to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305.

A review of the pertinent facts in this case indicates that 
the veteran submitted a claim for benefits pursuant to 
38 U.S.C.A. § 1151, received on April 18, 1989.  A rating 
decision dated in May 1989 denied this claim.  The veteran 
was notified of this decision on June 30, 1989.

The veteran has testified that on June 29, 1989, a Friday; he 
had a phone conversation with a VA employee who informed him 
that he could mail his notice of disagreement to VA and that 
it would still be valid when received, even though this would 
be after the one year time period.  On June 29, 1990 the 
veteran mailed a statement, which was received by VA on 
Monday, July 2, 1990.  This statement, in pertinent part, is 
as follows:

"As per my phone call today with Ms. 
Conley, I am asking for an extension of 
time to my claim of six months.
	I am trying to get addi[ti]onal 
information, but as yet do not have it."

In October 1990 the veteran sent a second statement to VA.  
He referenced the July statement, and asked why he had not 
received a reply.  He asked for a statement of the case so 
that he could appeal the May 1989 denial.  The RO 
characterized the June 29, 1990 statement, which was received 
on July 2, 1990, as a request to reopen the claim.  The RO 
noted, in a letter dated November 28, 1990, that the June 
1990 statement was not timely to serve as a notice of 
disagreement.

The veteran reopened his claim in December 1991.  A decision 
was deferred until new regulations were received regarding 
claims of that type.  Service connection for removal of the 
right kidney was granted, pursuant to 38 U.S.C.A. § 1151 by a 
rating decision of April 1995.  An effective date of July 2, 
1990 was assigned.  The RO assigned this date, as the date of 
the reopened claim.

The veteran argues that the June 29, 1990 statement should 
serve as a notice of disagreement to the March 1989 rating 
decision.  Although this statement was received on July 2, 
1990, the provisions of 38 C.F.R. § 20.305, referenced above, 
bring the communication within the prescribed time period.

The question, therefore, becomes the adequacy of this 
statement as an NOD.  As noted above an NOD must express 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  Although, special wording is 
not required, the NOD must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  

The Board concludes that this communication was intended to 
express dissatisfaction with the rating decision of May 1989, 
and to express a desire for appellate review.  The Board 
notes that, although there are provisions for the extension 
of the time to submit a substantive appeal, as in 38 C.F.R. 
§ 20.304, there are no such provisions to extend the time to 
submit an NOD.  As there is no mechanism to extend this time, 
the veteran's attempt to do so was futile.  His sole remedy 
at that point was to enter a notice of disagreement.  

The Board concludes that he could have had no purpose in 
requesting an extension of the time to submit an NOD, except 
to have submitted such NOD.  There would, of course, be no 
point in asking for an extension of time if the veteran 
agreed with the rating decision of May 1989.  His meaning, 
from the June 29, 1990 phone conversation onwards was to 
disagree with the rating determination.  We find that the 
veteran's statement of June 29, 1990, received on July 2, 
1990 was intended to express disagreement with the rating 
decision of May 1989 and so served as a timely NOD.  
Therefore, the date of the veteran's claim, and hence the 
proper effective date, for benefits pursuant to 38 U.S.C.A. 
§ 1151 for the removal of the right kidney is April 18, 1989.


ORDER

Entitlement to an earlier effective date of April 18, 1989, 
for benefits pursuant to 38 U.S.C.A. § 1151 for the removal 
of the right kidney is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


